DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Claims 10, 14-15 and 21-35 are allowable.  The restriction requirement between method and apparatus, as set forth in the Office Action mailed on 09/03/2019, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 16-20 directed to different invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable apparatus claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP 804.01.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fraser Roy on 03/12/2021.

The application has been amended as follows: 
In claim 16, page 3, line 11, replaced “a first catheter lumen and a second catheter lumen” with “the first catheter lumen and the second catheter lumen”.
In claim 16, page 4, line 12, replaced “an opening” with “the opening”.
In claim 16, page 4, line 13, replaced “aligned within a longitudinal axis” with “aligned with the longitudinal axis”.
Allowable Subject Matter
Claims 10 and 14-35 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 10, 16 and 23, the prior art fails to disclose, in combination with other 
The prior art US 2007/0016225 to Nakao discloses endoscope retrieval instrument assembly comprises a bifurcated catheter distal end having first and second lumen for extension of a capture basket and a snare loop out of the distal end of the bifurcated catheter for cutting and capture tissue but fails to disclose the cutting mechanism is a blade structure and a handle that is coupled to an electric source configured to power a motor configured to drive at least rotative motion of the blade structure, US 8,435,237 discloses polyp encapsulation system and method comprise a basket disposed at the distal end of a catheter and a blade extending from another lumen of the catheter out the distal end of the catheter for cutting tissue and the tissue being captured by the basket.  Similarly for US 5,423,830 to Schneebaum et al. and US 6,007,546 to Snow et al. disclose snare or blade for cutting tissue with basket for capture cut tissues but all fail to disclose a motor configured to drive rotative motion of one or more of the blade structures.  These prior arts taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.